Exhibit 10.1
Ally Financial Inc.


ALLY FINANCIAL INC.
EXECUTIVE PERFORMANCE PLAN
(effective January 1, 2018)


Ally Financial Inc. (the “Company”) hereby establishes and adopts the following
Executive Performance Plan (the “Plan”) to provide incentive compensation awards
that are intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended.
1.PURPOSES OF THE PLAN
The purposes of the Plan are to advance the interests of the Company and its
shareholders and assist the Company in attracting and retaining executive
officers of the Company and its Affiliates who, because of the extent of their
responsibilities, can make significant contributions to the Company’s success by
their ability, industry, loyalty and exceptional services, by providing
incentives and financial rewards to such executive officers.
2.DEFINITIONS
2.1.
“Affiliate” means (a) any entity that owns or controls, is owned or controlled
by, or is under common control with, the Company and (b) any entity in which the
Company, directly or indirectly, has a significant equity interest; in each case
as determined by the Committee.

2.2.
“Award” shall mean the amount of the Incentive Award paid to a Participant
pursuant to the Plan.

2.3.
“Board” shall mean the board of directors of the Company.

2.4.
“Cause” shall have the meaning set forth in the Incentive Compensation Plan
(without regard to the reference to a Participant’s Award Agreement (as defined
in the Incentive Compensation Plan)), unless the Committee provides otherwise at
the time it makes its designations under Section 4.1. In addition, failure to
promptly repay any Award that is determined to be owed to the Company pursuant
to Section 5.12 below shall also constitute Cause.

2.5.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder.

2.6.
“Committee” shall mean the Compensation, Nominating and Governance Committee of
the Board or such other committee as may be designated by the Board to
administer the Plan, or if no committee is designated, the Board.

2.7.
“Disability” shall have the meaning set forth in the Incentive Compensation
Plan, unless the Committee provides otherwise at the time it makes its
designations under Section 4.1.

2.8.
“Incentive Award” shall mean an amount equal to 2.0%, in the case of the
Company’s Chief Executive Officer and 1.0%, in the case of each other
Participant, of the Company’s Pre-Tax Income for each full calendar year in the
Performance Period (proportionately adjusted for any portion of the Performance
Period that is less than a full calendar year).

2.9.
“Incentive Compensation Plan” shall mean the Ally Financial Inc. Incentive
Compensation Plan, as amended and restated from time to time, or any successor
plan thereof.

2.10.
“Pre-Tax Income” shall mean income from continuing operations before income tax
expense on a consolidated basis as defined for purposes of the Company’s audited
financial statements for the applicable year, adjusted to eliminate the effect
of: (a) changes in law applicable to the Company or any of its Affiliates
measured based on the effect of the changes on revenue, income, assets and
liabilities demonstrably caused by such changes in law, (b)






--------------------------------------------------------------------------------




changes in accounting principles, including any related accounting restatements,
and (c) amounts related to (i) exit or disposal of a business, (ii) losses or
expenses of any acquisition or divestiture, including charges related to
transition, integration and alignment costs and employee equity-based or other
employee retention awards granted in connection with an acquisition, (iii) the
impairment or disposal of long-lived assets or the impairment of goodwill and
other intangible assets, (iv) litigation and regulatory judgments, charges or
settlements and any accruals or reserves relating to litigation or regulatory
matters, (v) the impact of charges relating to pre-payment or other early
retirement of borrowings and (vi) other items that are categorized as unusual in
nature or infrequently occurring within the meaning of GAAP (or items similarly
categorized under any FASB-approved successor terms); provided, however, an
adjustment shall only be made for items (a) through (c) above if the net effect
of such items, in the aggregate, would change Pre-Tax Income by at least 5%.
2.11.
“Participant” shall mean the Company’s Chief Executive Officer and each other
senior officer of the Company or an Affiliate selected by the Committee pursuant
to Section 4.1 to participate in this Plan.

2.12.
“Performance Period” shall mean the Company’s fiscal year or such longer or
shorter period that the Committee, in its sole discretion, may establish,
provided that no Performance Period shall be more than five years in length or
shorter than one fiscal quarter (or if shorter, a short fiscal year).

2.13.
“Qualifying Termination” shall have the meaning set forth in the Incentive
Compensation Plan.

2.14.
“Retirement” shall have the meaning set forth in the Incentive Compensation
Plan, unless the Committee provides otherwise at the time it makes its
designations under Section 4.1.

2.15.
“Termination of Service” shall have the meaning set forth in the Incentive
Compensation Plan.

3.ELIGIBILITY AND ADMINISTRATION
3.1.
Eligibility. The individuals eligible to be selected to participate in the Plan
shall be the Company’s Chief Executive Officer and any other senior officer of
the Company or an Affiliate.

3.2.
Administration. (a) The Plan shall be administered by the Committee. To the
extent necessary to comply with applicable regulatory regimes, any action by the
Committee shall require the approval of Committee members who are independent,
within the meaning of and to the extent required by applicable rulings and
interpretations of the principal stock market or exchange on which the Shares
are quoted or traded and each an outside director within the meaning of Section
162(m) of the Code. To the extent permitted by applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations,
including the applicable provisions of Section 162(m) of the Code, the Committee
may delegate to one or more members of the Committee the authority to take
actions on its behalf pursuant to the Plan. Subject to the terms of the Plan and
applicable law, the Committee (or its delegate) shall have full power and
authority to: (i) designate Participants to whom Incentive Awards may from time
to time be granted hereunder; (ii) certify the calculation of Pre-Tax Income and
the amount of the Incentive Award payable to each Participant in respect of each
Performance Period; (iii) determine the times when Incentive Awards shall be
paid and the forms of such payment; (iv) in connection with the determination of
the amount of each Incentive Award, determine whether and to what extent the
Incentive Award shall be reduced based on such factors as the Committee deems
appropriate in its discretion; (v) determine whether payment of Awards may be
deferred by Participants in a manner consistent with Section 409A of the Code;
(vi) determine the other terms and conditions of each Incentive Award, including
the length of the Performance Period; (vii) interpret and administer the Plan
and any instrument or agreement relating to, or Incentive Award made under, the
Plan; (viii) establish, amend,






--------------------------------------------------------------------------------




suspend or waive such rules and procedures as it shall deem appropriate for the
proper administration of the Plan; (ix) correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Incentive Award in the manner
and to the extent that the Committee shall deem desirable to carry it into
effect; (x) appoint such agents, trustees, brokers, depositories and advisors
and determine such terms of their engagement as it shall deem appropriate for
the proper administration of the Plan and due compliance with applicable law,
stock market or exchange rules and regulations or accounting or tax rules and
regulations; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.
(b) All decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, its shareholders, any Affiliate, any
Participant, and any person claiming any benefit or right under an Incentive
Award or under the Plan.
4.INCENTIVE AWARDS
4.1.
Performance Period; Participants. Not later than 90 days after the commencement
of each fiscal year of the Company, the Committee shall, in writing (i)
designate one or more Performance Periods for the Incentive Awards granted in
connection with such fiscal year, provided that any Performance Period of less
than one year shall be designated no later than the date on which 25% of such
Performance Period has lapsed, (ii) designate the Participants for such
Incentive Awards and Performance Period(s), and (iii) specify any adjustments to
the definitions of Cause, Disability and Retirement for those Incentive Awards
and Performance Period(s). Notwithstanding the foregoing but subject to
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations, if a person becomes eligible to participate in the
Plan after the Committee has made its initial designation of Participants, such
individual may become a Participant if so designated in writing by the
Committee.

4.2.
Certification. Promptly after the date on which the necessary financial or other
information for each Performance Period becomes available, the Committee shall
certify, in writing, the amount of the Incentive Award for each Participant for
such Performance Period and, by operation of the Plan, such certification shall
necessarily include a certification that the performance goals and other
material terms relating to the Incentive Award were in fact satisfied.

4.3.
Payment of Incentive Awards. The amount of the Incentive Award actually paid to
a Participant shall be determined by the Committee in its sole discretion based
on such factors as it deems appropriate, including the Participant’s achievement
of one or more of the performance measures enumerated in the Incentive
Compensation Plan and the provisions of Section 4.4 of the Plan, provided that
the actual Award shall not exceed the Incentive Award with respect to such
Participant. The Award determined by the Committee for a Participant shall be
paid in cash or equity or equity-based awards under a shareholder-approved
equity plan of the Company (including the Incentive Compensation Plan), or in a
combination of cash and equity or equity-based awards. If the Committee
determines that all or a portion of the Participant’s Award for a Performance
Period is to be paid in the form of equity or equity-based awards, then for
purposes of determining the number of shares subject to such Award, the
Committee shall value (i) restricted stock, restricted stock units or other
full-value share awards at the fair value of the award on the date of grant and
(ii) options and stock appreciation rights at their fair value on the date of
grant, as expensed by the Company under applicable accounting rules for purposes
of the Company’s financial statements. Notwithstanding the foregoing, the Fair
Market Value (as defined in the Incentive Compensation Plan) of any equity or
equity-based awards comprising an Award (and in the case of Performance Awards
(as defined in the Incentive Compensation Plan), the maximum award assuming
attainment of the applicable performance measures), plus any cash paid to any
Participant as an Award for the applicable Performance Period pursuant to the
Plan shall not exceed such Participant’s Incentive Award for such Performance
Period. Payment to each Participant shall be made no later than the fifteenth
day of the third month following the end






--------------------------------------------------------------------------------




of the fiscal year of the Company in which the applicable Performance Period
ends, unless payment is deferred in a manner satisfying the requirements of
Section 409A of the Code or is subject to an added short-term deferral period in
compliance with the rules under Section 409A of the Code.
4.4.
Changes in Employment. If a person becomes a Participant during a Performance
Period after the Committee has made its initial designation of Participants for
such Performance Period as specified in Section 4.1, or if, during a Performance
Period, a Participant incurs a Termination of Service by reason of death,
Disability or Retirement, or if the Participant incurs a Termination of Service
by the Company without Cause or otherwise in a Qualifying Termination, the
Incentive Award payable to such a Participant may, in the discretion of the
Committee, be proportionately reduced based on the period of actual employment
during the applicable Performance Period. For the avoidance of doubt, if a
Participant’s Termination of Service is not described in the foregoing sentence,
all unpaid Incentive Awards shall be forfeited upon his or her Termination of
Service.

5.MISCELLANEOUS
5.1.
Amendment and Termination of the Plan. Except to the extent prohibited by
applicable law, the Board may amend, alter, suspend, discontinue or terminate
the Plan or any portion thereof at any time as the Board shall deem advisable;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval,
if such approval is required by applicable law, or any other requirement or
restriction imposed by applicable law, including Section 162(m) of the Code, or
the rules or regulations of the stock market or exchange, if any or (ii) the
consent of the affected Participant, if such action would materially adversely
affect the rights of such Participant under any outstanding Award, except (x) to
the extent any such amendment, alteration, suspension, discontinuance or
termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations or (y) to impose any “clawback” recovery or recoupment provisions on
any Awards (including any amounts or benefits arising from such Awards) in
accordance with Section 5.12. Notwithstanding anything to the contrary in the
Plan, the Board may amend the Plan in such manner as may be necessary to enable
the Plan to achieve its stated purposes in any jurisdiction in a tax efficient
manner and in compliance with local rules and regulations.

5.2.
Section 162(m) of the Code. The provisions of this Plan shall be administered
and interpreted in accordance with Section 162(m) of the Code to ensure the
deductibility by the Company of the payment of Incentive Awards.

5.3.
Restrictions on Transfer. No Incentive Award under the Plan shall be assignable
or transferable by the Participant thereof, except by will or by the laws of
descent and distribution, unless the Committee shall elect to permit such an
assignment or transfer in its sole discretion.

5.4.
Tax Withholding. The Company or an Affiliate shall be authorized to make all
payments or distributions pursuant to the Plan to a Participant, net of any
applicable federal, state and local taxes due in respect of an Award. The
Company or an Affiliate shall be authorized to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes
required by law, or to otherwise require the Participant to pay such withholding
taxes. If the Participant shall fail to make such tax payments as are required,
the Company or an Affiliate shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Participant or to take such other action as may be necessary in the opinion
of the Company to satisfy such withholding obligations.

5.5.
Right of Discharge Reserved; Claims to Incentive Awards. Nothing in this Plan
shall provide any Participant a right to receive any Incentive Award or payment
under the Plan with respect to a Performance Period. Nothing in the Plan nor the
grant of an Incentive Award shall be construed as conferring upon any
Participant the right to be retained in the employ of, or to






--------------------------------------------------------------------------------




continue to provide services to, the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant (or
demote a Participant or exclude a Participant from future Incentive Awards under
the Plan), free from liability, or any claim under the Plan, unless otherwise
expressly provided in the Plan or by the Committee.
5.6.
Nature of Payments. All Incentive Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Incentive Awards under the Plan constitute a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or an Affiliate except as may be
determined by the Committee or by the Board or board of directors of the
applicable Affiliate.

5.7.
Other Plans. Nothing contained in the Plan shall prevent the Board or the
Company from adopting or continuing in effect other or additional compensation
arrangements, subject to shareholder approval if such approval is required, and
such arrangements may be either generally applicable or applicable only in
specific cases.

5.8.
Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in whole or in part in any jurisdiction, or as
to any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

5.9.
Construction. As used in the Plan, (a) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation” and (b)
reference to the “Code” or any other law includes any successor provisions or
amendments thereto.

5.10.
Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation and neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.

5.11.
Regulatory Compliance. Awards hereunder may be subject to the requirements of
any federal, State or other statute, regulation or other law that may govern
executive compensation and apply to the Company. Notwithstanding any provision
of Section 5.1 to the contrary, the Company shall have the right to change this
Plan or any Award, or interpret their respective provisions, so as to comply
with such requirements.

5.12.
Clawback. Notwithstanding any provision of this Plan to the contrary, any Award,
whether paid in cash or share-based awards, is subject to being forfeited or
called for repayment to the Company in accordance with the Company’s policy on
the reduction and recoupment of incentive compensation, as in effect from time
to time, and as required by any federal law or regulation that may govern
executive compensation and apply to the Company and its Affiliates.

5.13.
Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
application of the conflicts of law principles thereof.

5.14.
Effective Date of Plan. The Plan shall be effective as of January 1, 2018,
subject to approval by the shareholders of the Company, and shall remain in
effect until the termination of the Plan in accordance with Section 5.1.






--------------------------------------------------------------------------------




5.15.
Captions. The captions in the Plan are for convenience of reference only, and
are not intended to narrow, limit or affect the substance or interpretation of
the provisions contained herein.




